Citation Nr: 1328297	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent prior to 
July 13, 2009, for traumatic arthritis of the left knee with 
limitation of motion.  

2.  Entitlement to a rating in excess of 10 percent prior to 
July 13, 2009, for excision of semilunar cartilage of the 
left knee.  

3.  Entitlement to a rating in excess of 30 percent for a 
total left knee replacement from September 1, 2010.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the service-
connected left knee disabilities.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued the 20 percent rating 
assigned for traumatic arthritis of the left knee with 
limitation of motion and the 10 percent rating assigned for 
excision of semilunar cartilage of the left knee.  

In a November 2009 rating decision, the RO recharacterized 
the left knee disabilities as total left knee replacement.  
It assigned a 100 percent evaluation effective July 13, 
2009, and a 30 percent rating effective September 1, 2010.  
This did not satisfy the Veteran's appeal.  

The Veteran was afforded a hearing at the RO before the 
undersigned Veterans Law Judge in February 2013.  A 
transcript of the proceeding is of record.  At the hearing, 
the issue of entitlement to a TDIU based on the service-
connected left knee disabilities was raised.  A TDIU claim 
has not been adjudicated by the RO; however, since the 
Veteran's TDIU claim is based upon the left knee 
disabilities on appeal, the Board has jurisdiction over the 
TDIU claim.  See VAOGCPREC 6-96.  

The record before the Board consists of paper claims files 
and an electronic file known as Virtual VA.


REMAND

Although the Board has jurisdiction over the raised TDIU 
claim, the claim has not been fully developed.  Moreover, 
outstanding evidence relevant to the TDIU claim could also 
be relevant to the rating issues on appeal.  Therefore, 
those issues will also be remanded for appropriate 
development and readjudication by the originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran and his representative 
should be provided all required notice 
in response to the claim for a TDIU due 
to the service-connected left knee 
disabilities.  In addition, the Veteran 
should be provided and requested to 
complete and return the appropriate form 
to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding evidence pertinent to the 
Veteran's claims, to include any more 
recent VA treatment records.

3.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of all impairment due to the 
service-connected total left knee 
replacement and the impact of the 
disability on the Veteran's 
employability.  The claims files and any 
pertinent evidence in Virtual VA that is 
not contained in the claims files should 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.

The examiner should also be requested to 
provide an opinion concerning the impact 
of the left knee disability on the 
Veteran's employability, to include 
whether it is sufficient by itself to 
render the Veteran unemployable.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issues on appeal.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

